Citation Nr: 0323476	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
improved pension benefits in the calculated amount of 
$8,316.00 was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1943 to April 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
retroactively reduced the veteran's Department of Veterans 
Affairs (VA) improved pension benefits based upon previously 
unreported income for the years 1997 through 2000.  In July 
2001, the Board remanded the veteran's appeal to the RO for 
additional action.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


REMAND

In its July 2001 Remand instructions, the Board requested 
that the RO prepare a complete paid and due audit for the 
entire period of the alleged overpayment.  The requested 
audit has not been prepared.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, this case is again REMANDED for the 
following action:  

1.  The RO should prepare a complete paid 
and due audit for the entire period of 
the alleged overpayment which lists the 
amounts paid, the amounts due, and the 
amount of countable income used to 
compute the amount of benefits due.  The 
veteran and his accredited representative 
should be sent a copy of the audit.  

2.  The RO should then again readjudicate 
the issue of whether an overpayment of VA 
improved pension benefits in the 
calculated amount of $8,316.00 was 
properly created.   If the benefit sought 
on appeal is denied, the RO should then 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
accredited representative which contains 
a full and complete discussion of whether 
the overpayment of VA improved pension 
benefits in the amount of $8,316.00 was 
properly created and all applicable laws 
and regulations.  Specifically, the SSOC 
should include a discussion of the events 
which led to the creation of the 
overpayment and an explanation of the 
amount of the indebtedness assessed 
against the veteran.  The SSOC should 
address all relevant actions taken on the 
veteran's appeal, to include a summary of 
the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


